                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

  CLARENCE FOUST, individually and on behalf           )
  of all others similarly situated,                    )
                                                       )
                  Plaintiff,                           )
                                                       )
  v.                                                   )       No. 3:19-cv-173-PLR-DCP
                                                       )
  COMCAST CORPORATION, et al.,                         )
                                                       )
                  Defendants.                          )

                                  MEMORANDUM AND ORDER

          This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02.

          Now before the Court is the parties’ Joint Motion for Leave to Submit Supplemental

  Briefing. [Doc. 73] The parties seek leave to file one additional brief each on the issue of

  arbitration. Plaintiff seeks leave to file a sur-reply, of no more than seven pages in length, and

  Defendants seek leave to file a response, of no more than seven pages in length, to Plaintiff’s sur-

  reply. The parties contend that such briefing will allow Plaintiff to address issues arising from

  arbitral discovery, while still preserving the intent of the parties’ prior agreement regarding

  briefing on this issue.

          Accordingly, on the agreement of the parties, and for good cause shown, the Joint Motion

  [Doc. 73] is hereby GRANTED. Plaintiff SHALL have until and including September 24, 2020,

  to file a sur-reply of no more than seven pages. Defendants SHALL have until and including

  October 8, 2020, to file a response of no more than seven pages to Plaintiff’s sur-reply.

          IT IS SO ORDERED.

                                                ENTER:


                                                Debra C. Poplin
                                                United States Magistrate Judge

Case 3:19-cv-00173-JRG-DCP Document 74 Filed 09/11/20 Page 1 of 1 PageID #: 1249
